UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 6, 2012 Commission file number:001-15933 BLUE VALLEY BAN CORP. (Exact name of registrant as specified in its charter) Kansas 48-1070996 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11935 Riley Overland Park, Kansas 66225-6128 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (913) 338-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (12 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (12 CFR 240.13e-4(c)) Item 8.01Other Items. On May 29, 2012, the Board of Directors of Blue Valley Ban Corp. (the “Company”) approved the filing of a Form 15 with the Securities and Exchange Commission to suspend the Company’s SEC reporting under Section 15(d) of the Securities Exchange Act of 1934.A press release issued by the Company announcing the intent to file the Form 15 is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)EXHIBITS 99.1 – Press Release dated June 6, 2012 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Blue Valley Ban Corp. Date: June 6, 2012 By: /s/Mark A. Fortino Mark A. Fortino, Chief Financial Officer
